FILED
                              NOT FOR PUBLICATION                           JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOHNY RACHMAN,                                    No. 09-71960

               Petitioner,                        Agency No. A043-543-914

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Johny Rachman, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. “[W]e review

for whether substantial evidence supports a finding by clear, unequivocal and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
convincing evidence that [Rachman] abandoned his lawful permanent residence in

the United States.” Khodagholian v. Ashcroft, 335 F.3d 1003, 1006 (9th Cir.

2003). We deny the petition for review.

      Substantial evidence support’s the agency’s determination that the

government met its burden of showing that Rachman lacked a continuous,

uninterrupted intention to return to the United States during the eight years he lived

in Indonesia. See Chavez-Ramirez v. INS, 792 F.2d 932, 937-38 (9th Cir. 1986)

(substantial evidence supported finding abandonment of lawful permanent

residence where alien spent two and a half years in country of citizenship after the

exigency which caused her to return had passed); cf. Khodagholian, 335 F.3d at

1007-09.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-71960